DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Tobin on 3/25/2021.

The application has been amended as follows:
In the claims
Claim 13, line 1, the phrase "The system of claim 11" has been changed to --The system of claim 12--

Claim 15, line 1, the phrase "The system of claim 11" has been changed to --The system of claim 14--

Claim 15, line 2, the phrase "a second latch mechanism positioned along" has been changed too --the second latch mechanism is positioned along--

Claim 18, lines 1 & 2, the phrase "a second latch mechanism positioned along" has been changed too --the second latch mechanism is positioned along--

	Claims 19, 20, & 22 have been canceled.

Election/Restrictions
Claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on 8/30/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 11-15, 17, & 18 are no longer withdrawn from consideration because the claim(s) requires all the limitations of allowable claim 1. However, claims 19, 20, & 22, directed to a distinct method remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach nor suggest the specific arrangement and relative positions of features as recited in claim 1.

US 3,130,788 (Cochran) teaches an anchoring tool with a "first latch mechanism" that is a shear pin / bolt ("shear pin 117" - fig 1), a "first seal assembly" ("packing 32"), "one or more openings formed along the tubular between the first latch mechanism and the first seal assembly" ("radial ports 107"), and a "second latch mechanism [that comprises] one or more protrusions configured to match and engage a latch sub surrounding the tubular" ("slips 35" - figs 1 & 2).
However, these features are not on "a tubular" (singular) "with a first end and a second end", but rather are on three distinct sub housings (fig 1), each with their own first and second ends. Further, the "second latch mechanism" is between the lower end of the tool and the "first seal assembly", rather than "between the openings and the first seal assembly" as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached on Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE E MICHENER/
Primary Examiner, Art Unit 3676